                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION


MICHELLE RASBERRY, individually
and on Behalf of Others Similarly Situated;
JACOB CAIN; and JOHNNY HAYNES                                                     PLAINTIFFS


v.                                 Case No. 1:16-CV-1074


COLUMBIA COUNTY, ARKANSAS                                                         DEFENDANT

                                              ORDER

       Before the Court is the parties’ Joint Stipulation of Dismissal of Plaintiff Jacob Cain

Without Prejudice. ECF No. 61. In the instant stipulation, the parties stipulate to the dismissal

without prejudice of all claims brought by Plaintiff Jacob Cain. The parties state that the

dismissal is not the product of any settlement and does not constitute a waiver of claims.

Accordingly, upon consideration of the present stipulation, the Court finds that Plaintiff Jacob

Cain’s claims should be and hereby are DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 13th day of March, 2019.


                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
